Citation Nr: 1107144	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from February 1987 to 
March 1989.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted an increased 40 percent rating for the 
service-connected low back disability.  

The Veteran was scheduled for a videoconference hearing before a 
Veterans Law Judge in October 2009.  However, he failed to 
report.  Hence, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702 (d) (2010).  

In a November 2009 decision, the Board denied entitlement to a 
rating in excess of 40 percent for the service-connected low back 
disability and remanded the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability in accordance with Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In a November 2010 Statement of the 
Case, the RO denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  He was provided with a VA Form 9 to continue his 
appeal of the issue and advised that he had a period of 60 days 
to file it.  However, a VA Form 9 was not received within 60 
days.  Nevertheless, his representative did file a Brief in 
support of the claim within one year of the action notifying the 
Veteran that the claim had been denied (i.e., the November 15, 
2010 Statement of the Case).  Hence, the Board has accepted this 
as a timely substantive appeal on the issue.  Regrettably, 
another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the November 2010 Statement of the Case, the RO referenced 
outpatient treatment reports from the Marion VA Medical Center 
(VAMC) dated from July 2003 through October 2010 and from the 
Indianapolis VAMC dated from July 2003 through October 2009.  
However, a review of the file, including the temporary file 
created in conjunction with the remand, does not show that any 
additional VAMC outpatient records have been associated with the 
record.  In particular, the Board has not been able to locate any 
VAMC records dated in 2009 and/or 2010 in the file despite the 
notation in the November 2010 Statement of the Case, other than 
the July 2010 VA examination report.  Consequently, it appears 
that the record is not compatible with the one that was before 
the RO when the issue was adjudicated, and the Board may not 
proceed with an appellate decision until the record is complete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his service-connected 
disabilities from January 2009 to the 
present.  After securing any necessary 
release, the RO should obtain these records 
and associate them with the file.  In 
particular, the RO should obtain copies of 
all VAMC records dated from January 2009 
through October 2009 as referenced in the 
November 2010 Statement of the Case.  

2.  After the development requested above has 
been completed, the issue of entitlement to a 
total disability rating based on individual 
unemployability due to service-connected 
disabilities should be readjudicated in light 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

